Title: To James Madison from William Eaton, 21 January 1803 (Abstract)
From: Eaton, William
To: Madison, James


21 January 1803, Tunis. Received official information “a few days ago” that Simpson had granted his passport to the Tripolitan warship at Gibraltar under a pretext of its being imperial property. “Last evening” Batavian consul Anthony Nissen displayed an official note from an agent at Constantine mentioning the arrival there on 17 Jan. of a 230-ton imperial ship with a passport from the American consul at Algiers to take a cargo of wheat to Tripoli. “If these concessions be voluntary they are treasonable; if compulsory they prove the extremity of submission to which we are reduced in those states.” In either case they will serve as a precedent for Hammuda Bey. The U.S. squadron is believed to be before Tripoli. “But what kind of a blockade is this, where the invested enemy is furnished with arms, amunition and provisions under the guarantee of the passports of our ministerial agents! Is it pretended that these submissions are the preservative of peace? The calculation is erroneous. They tend rather to precipitate a war; because they show that we dread it; and, it is on weakness and submission that these brigands make war.” Relations of friendship and interest between Tunis and Tripoli are closer than those of other regencies. This will make the demands of the government of Tunis “more pressing—indeed they are already as much so as menace can make them.” He is resolved, however, to cede no point to the bey which is not conformable to the law of nations and maxims of war. “Hitherto I have not done it—No national considerations can dictate it—no personal ones ought to influence it. These concessions are but the indirect auxiliaries of a clandestine war.… At this rate of supplying an open enemy when are we to expect a peace with him; and what is to be the base of it? Or what advantages do we derive from a fictitious peace with two of these regencies while we see them allied in a secret war of which a third is but the instrument? It is as mortifying as hurtful that our own agents should be dragooned into the coalition!” Recommended “two years ago” that U.S. consuls in Barbary be removed and persons “whose individual safety should be indifferent” to the U.S. be left as chargés with no discretionary powers to bind the U.S. To support the measure he presented the injuries which might result from having consuls there “in duress!” Experience has shown the accuracy of his opinion. Barbary consuls can render no essential service to U.S. interests and may be compelled to subscribe to measures that will injure those interests. Accident has placed it in his power in two instances to have rendered a major service to the U.S. “And I have as often put those advantages in a fair train of operation. I am not answerable for the failure as it relates to the general interest: If it involve my individual ruin I will nevertheless exult in exertions which merited a different issue and which would have secured it, if supported.… Pardon the digression—and permit me to repeat—I can no longer be useful here.… If there be agents in the other regencies who imagine they possess the capacity they deceive both themselves and the government.”

 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); letterbook copy (CSmH). RC 3 pp. Docketed by Wagner as received 6 June.



   
   On 17 Jan. 1801 Eaton wrote to William Loughton Smith suggesting that all U.S. consuls be removed from the Barbary regencies and a salaried consul general set up at Mahón. Local residents in the various regencies could conduct the correspondence and pass information to the consul general, relieving the U.S. of the necessity of endangering American citizens. An extract of the letter is among the enclosures in Eaton to JM, 10 Apr. 1801 (DNA: RG 59, CD, Tunis, vol. 2, pt. 1).



   
   A full transcription of this document has been added to the digital edition.

